Citation Nr: 1024643	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
anxiety disorder with depression, currently evaluated as 50 
percent disabling.

2.  Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or being 
housebound.

(Appellate consideration of the issue of whether there was clear 
and unmistakable error in a December 18, 1979 Board of Veterans' 
Appeals decision which failed to restore a 50 percent evaluation 
for the Veteran's service-connected chronic anxiety neurosis with 
depression will be the subject of a separate decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In a May 2010 Informal Hearing Presentation, the Veteran's 
representative raised the issue of whether the Veteran has an 
appeal pending to a February 1951 rating decision which reduced 
the Veteran's evaluation for his service-connected psychiatric 
disorder from 30 percent to 10 percent, effective April 4, 1951.  
Specifically, the Veteran's representative claims that a letter 
received by VA on February 12, 1951 constituted a notice of 
disagreement with a February 2, 1951 rating decision.  The 
Veteran's representative claims that the failure of VA to provide 
further appellate decisions on that issue constitutes an error 
and that this issue should be remanded to the RO for a statement 
of the case in accordance with Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board declines to do so, as the evidence shows 
that the Veteran did not perfect an appeal as to the February 2, 
1951 rating decision.

The Veteran's representative has erroneously applied current VA 
appellate regulations to events which occurred nearly 60 years 
ago.  In 1951, jurisdiction was vested in the Board by filing of 
an "application for review on appeal" within one 


year of the date of notification of the initial rating decision.  
38 C.F.R. § 19.2 (1949).  At that time, not only was there no 
provision for a "notice of disagreement," there were no 
provisions for a statement of the case.  In 1951, an appeal of a 
rating decision proceeded directly to the Board following 
submission of a VA Form P-9, which was titled "Claimant's Appeal 
to Administrator of Veterans' Affairs."  This form required that 
the application include "the name and service of the [V]eteran 
on account of whose service the claim is based . . . the number 
of the claim and the date of the action from which the appeal is 
taken."  The form also required that that the Veteran identify 
"the alleged mistake of fact or error of law in the adjudication 
of said claim" and stated that any application which was 
"insufficient in this respect" could be dismissed.  See VA Form 
P-9, Instructions Governing Appeals Under Act of March 20, 1933 
(1953).

The February 2, 1951 rating decision addressed the issues of 
entitlement to increased evaluations for psychoneurosis and 
bilateral cavo varus of the feet, bilateral.  In the February 
1951 statement that the Veteran's representative claims is a 
notice of disagreement, the Veteran stated that "I most 
certainly wish to appeal your proposed action based on my, so 
called, examination on January 2, 1951."  The second paragraph 
of the letter requested a copy of the January 1951 VA medical 
examination report.  The third paragraph stated that the 
Veteran's "condition" required him to be self employed due to 
difficulty holding a job.  The final paragraph stated that the 
Veteran could not get personal insurance but had been able to 
prior to military service.  This statement failed to satisfy the 
requirements of an "application for review on appeal" in 
several regards.  First, it did not identify the service of the 
Veteran.  Second, it did not identify the date of the action 
which the Veteran wished to appeal.  Third, it did not identify 
any "mistake of fact or error of law" made by VA in the 
February 2, 1951 rating decision.  The Veteran's statement merely 
indicated a general disagreement with the result of the rating 
decision, without an explanation of what error he believed had 
been made.  Accordingly, the Veteran's February 1951 statement 
did not meet the requirements of a VA Form P-9, which was 
required to vest jurisdiction in the Board.

This issue was recognized by the RO at the time, as is clear by a 
letter dated February 21, 1951.  That letter stated that the 
Veteran was being provided with a copy of VA Form P-9 and that 
the form should be "completed, signed, and returned to the 
[RO]."  The letter emphasized that "[s]pecial attention should 
be paid to answering paragraph numbered 4 and to the instructions 
contained thereon."  Paragraph 4 on VA Form P-9 required the 
Veteran to identify the errors of fact or law in the decision 
that the Veteran wished to appeal.  The Veteran failed to return 
the VA Form P-9 enclosed with that letter, and he did not submit 
any further evidence with respect to his claims until December 
1953, long after the February 1951 rating decision had become 
final.  See 38 C.F.R. § 3.9(e) (1949).  As such, the February 2, 
1951 rating decision is final and there is no appeal pending on 
any issue related to that rating decision.  As such, there is no 
claim on appeal and remand in accordance with Manlincon as 
requested by the Veteran's representative is not appropriate.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
service-connected psychiatric disorder is manifested by 
occupational and social impairment with reduced reliability and 
productivity with a flattened affect, circumstantial speech, 
panic attacks more than once a week, difficulty understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, anxiety, and tremors.

2.  Service connection is currently in effect for anxiety 
disorder with depression, evaluated as 50 percent disabling; 
bilateral cavo-varus of the feet, evaluated as 10 percent 
disabling; malaria, evaluated as noncompensable; and 
schistosomiasis, evaluated as noncompensable.  The combined 
disability evaluation is 60 percent.

3.  The Veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his service-
connected bilateral hearing loss; the evidence also indicates 
that he is not bedridden or helpless due to his service-connected 
disorders.

4.  The Veteran has not been rendered permanently housebound by 
reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
anxiety disorder with depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2009).

2.  The criteria for special monthly compensation based on the 
need for aid and attendance and/or being housebound are not met.  
38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to initial adjudication, letters dated in May 2006 and July 
2006 satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in May 2008, after which 
the increased rating claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided with a letter notifying him of 
the criteria that must be satisfied for entitlement to an 
increased evaluation for his service-connected anxiety disorder 
with depression, the full text of the relevant 


diagnostic code was provided to the Veteran in a February 2008 
statement of the case and a June 2008 supplemental statement of 
the case.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
An April 2007 letter from a private physician stated that the 
Veteran "recently has brought in the schedule for rating for 
mental disorders in the Veterans relief manual."  Subsequently, 
in an April 2008 appeal to the Board, the Veteran stated that "I 
believe I meet the criteria for an increase."  Accordingly, the 
Board finds that the Veteran was supplied with information 
sufficient for a reasonable person to understand what was needed 
and had actual knowledge of the applicable criteria.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  Physical 
examinations of the Veteran were conducted after review of his 
claims file, and the examiners provided a rationale for all 
conclusions reached.  Moreover, the Veteran has neither advanced 
an argument that the examination was deficient in any respect, 
nor that he was prejudiced thereby.  Id.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 


2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not required 
if VA can demonstrate that the error did not affect the essential 
fairness of the adjudication).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for psychoneurosis, anxiety type, manifested 
by headaches and stomach cramps, was granted by a February 1947 
rating decision.  A July 2008 


rating decision assigned a 50 percent evaluation for the 
Veteran's service-connected psychiatric disorder, now 
characterized as anxiety neurosis with depression under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400, effective March 8, 2006.

A May 2006 private medical report stated that the Veteran 
experienced anxiety and tremors caused by anxiety.  The examiner 
stated that the Veteran had a dysfunctional anxiety disorder 
which began during military service.

An August 2006 VA mental disorders examination report stated that 
the Veteran's claims file had been reviewed.  On mental status 
examination, the Veteran was very shaky and anxious with jerky 
movements and tremors in his hands.  The Veteran was easily 
confused.  He reported that he was dependent on his son, who 
managed his financial affairs.  The Veteran reported experiencing 
anxiety throughout his life.  His thought processes were grossly 
organized and he had memory impairment.  The Veteran denied 
suicidal ideation.  The diagnosis was generalized anxiety 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 35, which contemplates some impairment 
in reality testing or communication, such as speech is at times 
illogical, obscure, or irrelevant, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood, such as a depressed man avoids friends, 
neglects family, and is unable to work.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  
The examiner opined that the Veteran had high anxiety with 
tremors and was not competent for VA purposes.

An April 2007 letter from a private physician stated that the 
Veteran had significant generalized anxiety disorder with worry 
and tremors.  The examiner stated that after a review of the 
General Rating Formula for Mental Disorders, the private 
physician felt that the Veteran "falls under the 50% rating 
category for occupation[al and] social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect, circumstantial[ speech], panic attacks more than once a 
week, difficult[y] understanding complex commands, impairment of 
short and long term memory, [and] impaired judgment."

In a June 2008 statement, the Veteran reported that his 
psychiatric symptoms were "flattened affect, circumstantial[ 
speech,] panic attacks more than once per week, difficult[y] 
understanding complex commands, impairment of short and long term 
memory, and impaired judgment."

The Schedule provides that assignment of a 50 percent evaluation 
is warranted for generalized anxiety disorder with occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory such as, retention of 
only highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted for generalized anxiety 
disorder with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances, including work or a work-like setting; and the 
inability to establish and maintain effective relationships.  Id.

Applying the above criteria to the facts of the case, the medical 
evidence of record shows that the Veteran's service-connected 
psychiatric disorder is manifested by occupational and social 
impairment with reduced reliability and productivity with a 
flattened affect, circumstantial speech, panic attacks more than 
once a week, difficulty understanding complex commands, 
impairment of short and long term memory, impaired judgment, 
anxiety, and tremors.  These symptoms match almost precisely 
those listed under the criteria for a 50 percent evaluation.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  Indeed, the April 2007 
letter from a private physician specifically stated that the 
Veteran's symptoms "f[ell] under the 50% rating category."

The Veteran's representative claims that a 70 percent evaluation 
is warranted because the Veteran has "high anxiety" and was 
assigned a GAF score of 35.  With regard to the anxiety symptom, 
anxiety is listed as a criterion for a 30 percent evaluation, not 
a 70 percent evaluation.  Accordingly, a listing of anxiety as a 
symptom is not sufficient by itself to warrant a 70 percent 
evaluation.  With regard to the GAF score, although GAF scores 
are important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  In this case, the medical 
evidence of record does not show that the Veteran meets the 
criteria for an evaluation in excess of 50 percent and the April 
2007 letter from a private physician specifically stated that a 
50 percent evaluation was the most appropriate for the Veteran's 
service-connected psychiatric disability.  Accordingly, the 
solitary GAF score is not sufficient to warrant assignment of an 
evaluation in excess of 50 percent.

After a review of the evidence, there is no medical evidence of 
record that would warrant a rating in excess of 50 percent for 
the Veteran's psychiatric disability under any rating criteria at 
any time during the period pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for anxiety disorder with depression inadequate.  The 
Veteran's service-connected anxiety disorder with depression is 
evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9400, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology.  
As noted above, the Veteran's anxiety disorder with depression is 
manifested by occupational and social impairment with reduced 
reliability and productivity with a flattened affect, 
circumstantial speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of short 
and long term memory, impaired judgment, anxiety, and tremors.  
When comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the 
disabilities rating for his anxiety disorder with depression.  A 
rating in excess of the currently assigned rating is provided for 
certain manifestations of psychiatric disorders, but the medical 
evidence reflects that those manifestations are not present in 
this case.  The criteria for a 50 percent rating for the 
Veteran's anxiety disorder with depression more than reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate and no referral is required.  See VAOGCPREC 06-96, 61 
Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic 
Code 9400.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for an evaluation 
in excess of 50 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of another 
person and/or being housebound.  With respect to aid and 
attendance, compensation at that rate is payable when the 
Veteran, due to service-connected disability, has the anatomical 
loss or loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).

Special monthly compensation may also be payable if the Veteran 
has a single permanent disability rated 100 percent disabling, 
and has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or is 
permanently housebound by reason of service-connected disability 
or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d) 
(2009).  

Service connection is currently in effect for anxiety disorder 
with depression, evaluated as 50 percent disabling; bilateral 
cavo-varus of the feet, evaluated as 10 percent disabling; 
malaria, evaluated as noncompensable; and schistosomiasis, 
evaluated as noncompensable.  The combined disability evaluation 
is 60 percent.

Aid and Attendance

In the instant case, the Veteran is not blind, nor does he have 
loss of use of both feet or one hand and one foot as the result 
of his service-connected disorder.  

Special monthly compensation is also payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that he is in need of the regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).  Determinations as to the need for aid and attendance 
must be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is given to 
such conditions as: inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from the 
hazards or dangers inherent in his daily environment.  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

"Bedridden" is a proper basis for the determination, and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  

A February 2006 private physician's report stated that the 
Veteran required minimal assistance to dress and undress and also 
required aid to bathe.  The Veteran used a wheeled walker to 
walk.  He was able to feed himself, but others had to prepare his 
meals.  The Veteran was able to attend to the want of nature 
without assistance.  The report stated that the Veteran was 
substantially confined to his dwelling as a result of 
disabilities and this condition was reasonably certain to 
continue throughout his lifetime.  The Veteran was reported to 
need regular assistance to protect himself from hazards or 
dangers incident to his daily environment.  The Veteran's 
disabilities were listed as degenerative arthritis of the knees, 
memory impairment, and a history of three complete fracture/hip 
replacements.

A December 2006 VA aid and attendance examination report stated 
that the Veteran's claims file had been reviewed.  The report 
stated that the Veteran was not permanently bedridden, was not 
currently hospitalized, and could travel beyond his domicile.  He 
reported needing assistance to bathe, shop, and cook, but dressed 
himself and was able to ambulate with a walker within the home 
unaccompanied.  The Veteran reported that he experienced 
dizziness less than weekly.  The examiner found moderate short-
term memory loss.  He had imbalance that constantly affected the 
ability to ambulate.  The impairments which affected the 
Veteran's ability to protect himself from the daily environment 
were listed as general debility; inability to flex left hip; 
chronic pain; chronic anxiety; bilateral arterial insufficiency 
of the lower extremities; non-operable peripheral vascular 
disease, which caused claudication; and arthritis of the cervical 
and lumbar spine.  The Veteran was reported to be unable to bathe 
or groom himself.

On physical examination the Veteran could walk a few hundred 
yards without the assistance of another person, but with a 
walker.  He could leave the home but required accompaniment.  The 
Veteran's functional impairments were described as permanent.  
His best corrected vision was 5/200 or worse in both eyes.  The 
Veteran had restriction in the range of motion of both the 
cervical and lumbar spine.  He had mild to moderate impairment of 
strength and coordination of both upper extremities.  The Veteran 
had some difficulty with feeding himself, dressing himself, 
grooming himself, and using the toilet.  He had marked difficulty 
with bathing himself.  The Veteran had bilateral leg limitation 
of motion and muscle weakness and was unable to flex his left hip 
due to osteomyelitis after total left hip arthroplasty.  The 
Veteran had abnormal weight bearing, propulsion, and balance.  
After diagnostic testing, the diagnoses were residuals of 
cerebrovascular accident including generalized debility, resting 
tremor, and left leg weakness; chronic pain; chronic general 
anxiety disorder; bilateral peripheral vascular disease with 
claudication; and arthritis of the cervical and lumbar spine.  
The Veteran was not mentally competent to manage his own 
financial affairs.
The medical evidence of record clearly demonstrates that the 
Veteran is not bedridden.  38 C.F.R. § 3.352(a).  The evidence 
also shows that the Veteran requires the regular aid and 
attendance of another person.  However, the evidence also shows 
that the need for regular aid and attendance is due to his 
nonservice-connected disabilities, to include residuals of 
cerebrovascular accident, chronic pain, bilateral peripheral 
vascular disease with claudication, arthritis of the cervical 
spine, arthritis of the lumbar spine, left total hip 
arthroplasty, osteomyelitis of the left proximal femur, and 
hypertension.

There is no medical evidence of record that the Veteran's 
service-connected disorders render him so helpless that he is 
unable dress or undress himself or to keep himself ordinarily 
clean and presentable; unable to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
unable to attend to the wants of nature; or incapacity, physical 
or mental, which requires care or assistance on a regular basis 
to protect him from the hazards or dangers inherent in his daily 
environment.  Thus, while the medical evidence of record shows 
that the Veteran clearly requires the aid and attendance of 
another person, the preponderance of the medical evidence shows 
that this is caused by the Veteran's numerous 
nonservice-connected disabilities, not his service-connected 
disabilities.  As such, special monthly compensation, based on a 
need for the regular aid and attendance of another person, is not 
warranted.

Housebound

As noted above, although the Veteran does not qualify for special 
monthly compensation on the basis of a need for aid and 
attendance, increased compensation may be payable if the Veteran 
has a single permanent disability rated 100 percent disabling, 
and has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or is 
permanently housebound by reason of service-connected disability 
or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d) 
(2009).  The Veteran does not have a single disability rated as 
100 percent disabling.  Thus, special monthly compensation on the 
basis of housebound status may be awarded only if the evidence 
shows that the Veteran's service-connected disabilities make him 
permanently housebound.  Id.  The preponderance of the medical 
evidence of record shows that the Veteran's limitations are due 
to his nonservice-connected disabilities, not his 
service-connected disabilities.  As such, special monthly 
compensation, based on being housebound, is not warranted.

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 56.


ORDER

An evaluation in excess of 50 percent for service-connected 
anxiety disorder with depression is denied.

Entitlement to special monthly compensation based upon the need 
for regular aid and attendance or being housebound is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


